Citation Nr: 1537912	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nerve disorder, to include as secondary to a service-connected gunshot wound to the right hand.

2.  Entitlement to service connection for right arm muscle loss, to include as secondary to a service-connected gunshot wound to the right hand.

3.  Entitlement to a rating in excess of 40 percent for residuals of a gunshot wound to the right hand with traumatic amputation of the right ring and little fingers.

4.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to the right hand with unfavorable ankylosis of the right middle finger.

5.  Entitlement to an initial rating in excess of 10 percent for limited range of motion of the right index finger associated with residuals of a gunshot wound to the right hand.

6.  Entitlement to a compensable rating for scars associated with residuals of a gunshot wound to the right hand.

7.  Entitlement to special monthly compensation (SMC) due to loss of use of the right hand.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

In an April 2012 rating decision, the RO found clear and unmistakable error in the evaluation of the service-connected residuals of the gunshot wound of the right hand with traumatic amputation of the right ring and little fingers, and assigned a higher, 40 percent rating effective from August 12, 1971.  However, because the Veteran is presumed to seek the maximum available benefits, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran also filed a notice of disagreement (NOD) regarding the issue of service connection for posttraumatic stress disorder (PTSD).  In an April 2012 rating decision, the RO granted service connection for PTSD, which constitutes a full award of the benefits sought on appeal.  Thus, this matter is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  During the May 2015 Board hearing, the Veteran indicated that he wanted to withdraw his appeal as to the issue of entitlement to TDIU.  

2.  The Veteran has nerve damage associated with a service-connected gunshot wound to the right hand.

3.  The Veteran has muscle loss associated with a service-connected gunshot wound to the right hand.

4.  For the entire appeal period, the Veteran's service-connected right hand disabilities have approximated loss of use of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for establishing service connection for nerve damage associated with a service-connected gunshot wound to the right hand have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for establishing service connection for muscle loss associated with a service-connected gunshot wound to the right hand have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a rating of 70 percent, but no higher, for loss of use of the right hand associated with residuals of a gunshot wound to the right hand are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Code 5125 (2015).

5.  The criteria for special monthly compensation based on loss of use of the right hand are met.  38 U.S.C.A. §§ 1114(k), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(2), 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the May 2015 hearing, the Veteran withdrew the appeal as to the issue of entitlement to TDIU.  See Hearing Transcript (Tr). at 2.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


II.  Service Connection Claims

The Veteran has asserted that he has a right arm nerve condition and muscle loss secondary to service-connected residuals of a gunshot wound to the right hand.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Because the Board is granting service connection for the Veteran's claimed nerve condition and muscle loss, a discussion of the Board's duties to notify and assist the claimant is unnecessary.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
 (1) that a current disability exists and (2) that the current disability was either 
 (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran sustained an accidental gunshot wound to the right hand during service.  See December 1970 record.  The Veteran's right fourth and fifth fingers were amputated with lysis of the third finger extensor tendon with capsulotomy of the metacarpophalangeal joint.  Id.  Following surgery, the Veteran had atrophy of the first dorsal interosseous and fair to good pinch between the thumb and index finger.  Id.  Sensation of the thumb and index finger was normal.  There was hypesthesia along both the radial and ulnar aspects of the third finger.  There was full range of motion of the index finger and limited range of motion of the third finger.  Id.  

The report of a March 2009 VA neurological examination shows that the muscles of the Veteran's right hand were removed with amputation resulting in a "claw hand."  Muscle bulk was abnormal, and grip strength was 1/5 in the right hand.  Sensory examination was abnormal with absent sensation to light touch, decreased sensation to pin prick, and vibratory sense only on the right side.  The examiner indicated that all sensation was absent to the ulnar side and was decreased to the radial side of the right hand.  The examiner opined that the Veteran's hand condition was secondary to the gunshot wound while in the military.  The report of a March 2009 hand examination also indicates that the Veteran had decreased strength in the right hand.  

The above evidence demonstrates that the Veteran has nerve damage and muscle loss associated with the residuals of a gunshot wound to the right hand.  There is no evidence to the contrary.  Accordingly, the Board finds that service connection is warranted for nerve damage and muscle loss secondary to a service-connected gunshot wound to the right hand.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Increased Rating Claims and SMC for Loss of Use of the Right Hand

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in November 2008, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The November 2008 letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).  The November 2008 letter also notified the Veteran of the information and evidence needed to substantiate a claim for increased compensation based on loss of use of the right hand.  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records necessary to make a decision on the claims have been obtained.  
In addition, the Veteran was afforded VA examinations in March 2009 and July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disabilities under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in May 2015.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues herein decided.


B.  Merits of the Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the residuals of the gunshot wound to the Veteran's right hand have been evaluated as follows:  a 40 percent rating for the traumatic amputation of the right ring and little fingers (Diagnostic Code 5151); a 10 percent rating for unfavorable ankylosis of the right middle finger (Diagnostic Code 5226); a 10 percent rating for limited range of motion of the right index finger under (Diagnostic Code 5229); and a noncompensable rating for scars of the right hand (Diagnostic Code 7805).  Thus, the combined rating for the right hand is 50 percent.  See 38 C.F.R. § 4.25.  

The Veteran has argued that he is entitled to a 70 percent rating, to include SMC, for loss of use of the right hand.  

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a hand.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a), 4.63.  Loss of use of a hand, for SMC purposes, is defined as the condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function of the hand, whether the acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63.

The Court has stated that "[t]the relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350(a)(2), 4.63).

The report of a March 2009 VA hand examination shows that the Veteran had a severe right hand deformity secondary to the gunshot wound injury.  He had decreased strength and dexterity in the right hand with pain, limited motion, locking, weakness, and stiffness that involved the remaining fingers and thumb.  As noted above, the right ring and little fingers were amputated.  The right index finger demonstrated limitation of motion with a 1-inch gap between the finger and proximal transverse crease of the hand, and the right middle finger was angulated at 45 degrees.  The examiner indicated that the Veteran had decreased strength and limited dexterity for pushing, pulling, twisting, probing, writing, touching, and expression.  The examiner also noted moderate to severe effects on the Veteran's usual daily activities.  

The report of a March 2009 VA neurological examination also reflects nerve damage and muscle loss associated with the gunshot wound of the right hand.  The overall strength of the right hand was 1/5, and grip strength was 1/5.  All sensation was absent to the ulnar side with decreased sensation to the radial side of the right hand.  The examiner noted that the right hand disabilities had moderate to severe effects on the Veteran's usual daily activities.  

The report of the July 2009 VA scar examination reflects multiple scars associated with the gunshot wound of the right hand and traumatic amputation of the right ring and little fingers.  The examiner indicated that the Veteran was "not able to use his right hand" and that it was "completely nonfunctional."

VA treatment records indicate that the Veteran was referred for a plastic surgery consultation in 2010.  It was noted that he wanted to gain more use of the right hand and that he might even benefit from prosthetic consideration.  An October 2010 VA plastic surgery consultation note reflects that the Veteran had severe ulnar angulation of the right middle finger, and paresthesias of the thumb and remaining fingers.  It was recommended that the Veteran follow-up with physical and occupational therapy for evaluation and assessment of limitations of activities of daily living  It was also noted that he was not interested in surgical intervention or amputation.  

An October 2010 VA occupational therapy initial evaluation reflects that the Veteran reported that he was right hand dominant prior to the accident.  He indicated that he fed himself with his left hand and wrote with his right hand.  He reported some difficulty with opening packages, bottles, and jars, and it was noted that he could benefit from several items of assistance equipment, including a one-handed can opener and self-opening scissors.  Elastic shoe laces were also ordered.  

During the Board hearing, the Veteran testified that he had no strength, mobility, or ability to grasp with his right hand and that he really could not do anything with it.  See Tr. at 5.  He stated that he was right-hand dominant prior to the accident, but had learned to do most things with his left hand.  See Tr. at 10.  He also indicated that he could sign his name with his right hand, but that it required assistance with his left hand.  See Tr. 11-12.  Without his left hand, he could not write with his right hand.  See Tr. at 13.  The Veteran further testified that he considered amputation of the right hand because a prosthetic might offer him a certain amount of additional functionality, but ultimately decided that he wanted to keep his right hand despite its limitations.  See Tr. at 14-15.  He also testified that he has could not button a shirt and had difficulty dressing.  See Tr. at 34.  In addition, the undersigned observed the Veteran's functional limitations and inability to use his right hand during the hearing.

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected right hand disabilities have resulted in loss of use of the right hand as contemplated under 38 C.F.R. § 4.63.  In this regard, the Board finds that any remaining function in the Veteran's right hand would be equally well-served by a prosthesis.  Diagnostic Code 5125 provides a 70 percent rating for amputation or loss of use of the major hand.  Accordingly, a 70 percent rating is warranted.  In addition, the Board finds that the Veteran is entitled to SMC for loss of use of the right hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

Nevertheless, the Board finds that a rating in excess of 70 percent for the Veteran's service-connected disabilities of the right hand is not warranted.  The "amputation rule" precludes the assignment of a rating in excess of 70 percent for the combined disabilities of the right hand.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Thus, because the Board is herein granting a 70 percent rating for loss of use of the right hand, the maximum combined rating for the right hand is being assigned, and the Veteran's individual claims for increased ratings for disabilities of the right hand are rendered moot.  

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has asserted that the service-connected residuals of the gunshot wound to his right hand have resulted in loss of use of the hand.  Amputation, including loss of use, of the hand is contemplated by Diagnostic Code 5125.  

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The appeal for the issue of entitlement to TDIU is dismissed.

Service connection for nerve damage associated with residuals of a gunshot wound to the right hand is granted.

Service connection for muscle loss associated with residuals of a gunshot wound to the right hand is granted.

A 70 percent rating, but no higher, for loss of use of the right hand is granted, subject to law and regulations governing the payment of monetary benefits. 


Special monthly compensation for loss of use of the right hand is granted, subject to the law and regulations governing the payment of monetary benefits



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


